DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is responsive to the preliminary amendment filed on 14 August 2019. As directed by the amendment: claims 3, 6-8, 10-11, 13-14, 16-18, 22, 25, 28-30, and 34 have been amended, claims 4-5, 9, 12, 15, 19, 21, 23-24, 26-27, 31-33, and 35-37 have been cancelled. 
Claims 6, 7, 10, 13, 18, 28, 29, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 July 2022.
Applicant's election with traverse of Species C in the reply filed on 1 July 2022 is acknowledged.  The traversal is on the ground(s) that “the special technical feature of species C is common to all the claims” (pg. 3 of Applicant Remarks). This is not found persuasive because the difference in structural features among the Species disclosed by the drawings must be considered. In this case, FIG. 17-18 of Species C show features of the invention that are not present in other Species of the invention.
The requirement is still deemed proper and is therefore made FINAL.
Thus, claims 1-3, 8, 11, 14, 16-17, 20, 22, 25 and 30 are presently pending in this application.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The present disclosure generally relates to” is implied language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 14, 16, and 30 are objected to because of the following informalities: 
“noncomformable” in line 3 of claim 14 is advised to be amended to --nonconformable--.
the phrase “has a when” in line 2 of claim 16 is advised to be amended to --when--.
the phrase “about about” in line 2 of claim 30 is advised to be amended to --about--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 20, 22, 25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 25 recites the limitation "the procedure" in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation "the top portion" in 2nd to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benetti (US 20090014481 A1).
Regarding claim 1, Benetti discloses a dispenser (“dispensed from a container”; [0008]), comprising: 
a container (“container 40”; [0024]; FIG. 3) containing a bandage or dressing composition (“Caulk, glue, and other air-curable substances”; [0008]);
a dispensing nozzle (“nozzle 30 “; [0024]; FIG. 3) having a shape and size (FIG. 3) and including a preformed slot (“orifice 32 “; [0024]; FIG. 3), 
wherein the dispensing nozzle is part of the container and/or capable of attachment to the container ("Nozzle 30 has a first end 34 and a second end 36 connected to container 40"; [0024]; FIG. 3); and 
a removable cap (“sealing device 10”; [0019]; FIG. 1) configured to connect with one of the container and/or the nozzle ("sealing device is operated by inserting the device over a tapered nozzle 30"; [0024]; FIG. 3), 
wherein the removable cap 10 includes an interior region having a size and shape configured to match the size and shape of the dispensing nozzle ("allows opening 13 and inner surface 16 to fit snugly around outer circumference 31 of nozzle 30"; [0026]; FIG. 1); 
wherein, when the cap 10 is connected with the container 40 or nozzle 30, the preformed slot 32 of the dispensing nozzle 30 mates with and/or nests within a preformed recess ("cavity 17"; [0027]; FIG. 4) including a conformable material ("moldable material 24"; [0027]; FIG. 4) that forms an abutment surface that sealingly engages the preformed slot ([0031]; FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benetti (US 20090014481 A1) in view of Asada et al. (US 20140086967 A1).
Regarding claim 2, Benetti fails to disclose the bandage or dressing composition is dispersed onto an affected area of a user's skin. However, Asada teaches the bandage or dressing composition is dispersed onto an affected area of a user's skin ("the composition of the invention is applied to a wound of the outer skin"; [0034]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the bandage or dressing composition is dispersed onto an affected area of a user's skin, as taught by Asada, for the purpose of "forming a film having properties that are preferable for an adhesive for soft tissues" ([0010]).

Claim(s) 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Benetti in view of Hardy et al. (US 20060118005 A1).
Regarding claims 3 and 25, Benetti fails to disclose the bandage or dressing composition has a viscosity of greater than 20,000 Centipoise (cps) when measured at 23°C using a Brookfield LVT viscometer and the procedure described herein. However, Hardy teaches the bandage or dressing composition has a viscosity greater than 20,000 Centipoise (cps) ("adhesive composition can have a viscosity of 100,000 cP or less"; [0027]) when measured at 23°C using a Brookfield LVT viscometer and the procedure described herein ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the bandage or dressing composition has a viscosity of greater than 20,000 Centipoise (cps) when measured at 23°C using a Brookfield LVT viscometer and the procedure described herein, as taught by Hardy, for the purpose of achieving “a limited sag distance when placed on a vertical surface” ([0026]).

Claim(s) 8, 11, 14, 16, 17, 20, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Benetti.
Regarding claims 8 and 30, Benetti fails to expressly disclose the dispensing nozzle 30 has a volume of between about 0.00824 in3 and about 0.038 in3. However, Benetti suggests that the dispensing nozzle 30 has a volume ([0024]; FIG. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the dispensing nozzle 30 has a volume of between about 0.00824 in3 and about 0.038 in3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed nozzle volume and would still be able to dispense the bandage/dressing as claimed. Furthermore, Applicant places no criticality on the range claimed, indicating simply that the “dispensing nozzle can be any shape, size, volume, or dimension capable of dispensing and/or holding the bandage or dressing composition” (Specification [0080]).

Regarding claim 11, Benetti fails to expressly disclose the preformed recess has an area of between about 0.0015 in2 to about 2 in2. However, Benetti suggests that the preformed recess 17 has an area (“inner surface 16”; [0019]; FIG. 3) “capable of frictionally engaging with a nozzle 30” ([0019]); FIG. 4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the preformed recess has an area of between about 0.0015 in2 to about 2 in2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed preformed recess area and would be capable of engaging with a nozzle. Furthermore, Applicant places no criticality on the range claimed, indicating simply that “the inner region is configured to generally match, approximate, and/or mimic, the corresponding size and shape of the dispensing nozzle” (Specification [00109]).

Regarding claim 14, Benetti discloses the cap further comprises: 
a noncomformable portion ("Unitary body 11"; [0020]; FIG. 2) made of a less conformable material ("rubber, silicone, flexible plastic, vinyl, ethylene propylene diene monomer rubber, or any other material that is durable"; [0020]) than the conformable material ("moldable materials are oil-based waxes, bee's wax, putty, plasticized metallocene-catalyzed propylene copolymers, or any other substance that remains pliable and moldable upon exposure to air"; [0027]).
Benetti fails to expressly disclose the less conformable material has a Shore A hardness of at least 1.2 times the Shore A hardness of the conformable material. However, Benetti suggests the use of different materials for the less conformable material and the conformable material ([0020] & [0027]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the less conformable material has a Shore A hardness of at least 1.2 times the Shore A hardness of the conformable material since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed ratio in material hardness and would still be capable of sealingly engaging the preformed slot. Furthermore, Applicant places no criticality on the range claimed, indicating simply that "the less or nonconformable portion or region has a shore A hardness of at least 1.2 times or 1.5 times or 1.7 times or 2.0 times. or 2.3 times, or 2.5 times, or 3 times the shore A hardness of the conformable portion.” No criticality is disclosed on how any of the ratios in hardness difference between the nonconformable portion and the conformable portion affect the creation of a seal between the abutment surface and the preformed slot.

Regarding claim 16, Benetti fails to expressly disclose the bandage composition has a when applied using the dispenser has a wet coat weight of 50 to 120 mils at a generally uniform thickness. However, Benetti suggests the bandage composition having a wet coat weight ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the bandage composition has a when applied using the dispenser has a wet coat weight of 50 to 120 mils at a generally uniform thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed wet coat weight of 50 to 120 mils at a generally uniform thickness and would still dispense the compositions contained within. Furthermore, Applicant places no criticality on the range claimed as it relates to the claimed structure.

Regarding claim 17, Benetti fails to expressly disclose the bandage composition, when applied and dried, has a thickness of between about 1 mil and about 10 mils. However, Benetti suggests the bandage composition has a thickness ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the bandage composition, when applied and dried, has a thickness of between about 1 mil and about 10 mils since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed composition thickness and would still be capable of dispensing the bandage composition.

Regarding claim 20, Benetti discloses a dispenser (“dispensed from a container”; [0008]), comprising: 	
a container (“container 40”; [0024]; FIG. 3) containing a bandage or dressing composition (“Caulk, glue, and other air-curable substances”; [0008]); 
a dispensing nozzle (“nozzle 30 “; [0024]; FIG. 3) including a slot  (“orifice 32 “; [0024]; FIG. 3) for dispensing the bandage or dressing composition, 
wherein the dispensing nozzle is part of the container and/or capable of attachment to the container  ("Nozzle 30 has a first end 34 and a second end 36 connected to container 40"; [0024]; FIG. 3); and 
a removable cap (“sealing device 10”; [0019]; FIG. 1) configured to connect with one of the container and/or the nozzle, 
wherein the removable cap includes an interior region having a size and shape configured to match the size and shape of the dispensing nozzle ("allows opening 13 and inner surface 16 to fit snugly around outer circumference 31 of nozzle 30"; [0026]; FIG. 1), 
wherein, when the removable cap is connected with the container or nozzle, the slot of the dispensing nozzle sealingly engages a portion of the removable cap ([0031]; FIG. 4); and 
wherein the removable cap includes a first material ("moldable material 24"; [0027]; FIG. 4) and a second material ("Unitary body 11"; [0020]; FIG. 2), and
wherein the top portion of the cap is substantially free of the second material (see FIG. 3; NOTE: top portion consists of both first and second material and FIG. 3 shows significantly less second material than the first material. Therefore, top portion of the cap is substantially free of the second material.).
Benetti fails to expressly disclose the second material has a Shore A hardness of at least 1.2 times the Shore A hardness of the first material. However, Benetti suggests the use of different materials for the second material and the first material ([0020] & [0027]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benetti’s device such that the second material has a Shore A hardness of at least 1.2 times the Shore A hardness of the first material since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Benetti would not operate differently with the claimed ratio in material hardness and would still be capable of sealingly engaging the preformed slot. Furthermore, Applicant places no criticality on the range claimed, indicating simply that "the less or nonconformable portion or region has a shore A hardness of at least 1.2 times or 1.5 times or 1.7 times or 2.0 times. or 2.3 times, or 2.5 times, or 3 times the shore A hardness of the conformable portion.” No criticality is disclosed on how any of the ratios in hardness difference between the second material and the first material affect the creation of a seal between the abutment surface and the preformed slot.

Regarding claim 22, Benetti discloses the slot 32 sealingly engages a portion of the removable cap 10 by mating with and/or nesting within a preformed recess ("cavity 17"; [0027]; FIG. 4) in the removable cap that forms an abutment surface that forms the seal between the slot and the removable cap ([0031]; FIG. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781